



COURT OF APPEAL FOR ONTARIO

CITATION: Williams v. Grand River Hospital, 2016 ONCA 793

DATE: 20161026

DOCKET: M46774 (C62338)

Strathy C.J.O., LaForme and van Rensburg JJ.A.

BETWEEN

Lynda Williams, Angie Williams, Kim Widdes and
    Tyler Bell

Plaintiff (Respondents)

and

Grand River Hospital and
Dr.
    Peter Schuringa

Defendant (Appellant)

Eli S. Lederman and Madison Robins, for the Defendant (Appellant)

Allan Rouben and Greg Carr, for the Plaintiffs (Respondents)

Heard: October 14, 2016

Motion to quash the appeal

ENDORSEMENT

[1]

The motion to quash this appeal was granted,
    with reasons to follow. These are the reasons.

[2]

The trial judge declared a mistrial in this
    civil action and discharged the jury. The conduct of two jurors gave him
    concern about the appearance of the trials fairness, although he did not find that
    there was a reasonable apprehension of bias.

[3]

The judge ordered that he would remain seized of
    the matter and it would be placed on the list of jury trials commencing in
    September 2016.

[4]

The appellant submits that the order granting a
    mistrial was final because it went to the jurisdiction of the court, relying on
Hopkins v. Kay
, 2014 ONCA 514. That case held
    that an order refusing to stay an action based on lack of jurisdiction was a
    final order.

[5]

In this case, the court did not lose
    jurisdiction. It expressly retained jurisdiction. The case is similar to
Kaybar
    Fluid Power Ltd. v. Danfoss A/S
(2003), 168 O.A.C. 196
    (Div. Ct.) in which the trial judge, in a judge alone trial, declared a
    mistrial due to the failure of the plaintiff to produce documents. The judge
    expressed concern that he would not be able to conduct a fair trial were it to
    resume. The Divisional Court found the order was interlocutory, because it did
    not dispose of the merits of the issue before the judge. It simply determined
    that the issue had to be decided elsewhere, on another occasion.

[6]

In our view, for the same reasons, the order
    under appeal is interlocutory and the respondents motion for an order quashing
    the appeal is granted. Costs of the appeal and the motion fixed at $7,500.00,
    inclusive of disbursements and all applicable taxes, payable to the respondents
    in the appeal.

G.R.
    Strathy C.J.O.

H.S.
    LaForme J.A.

K. van Rensburg J.A.


